Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 21, 2020

                                       No. 04-20-00247-CR

                                      The STATE of Texas,
                                            Appellant
                                               v.
                                       David MARTIN III,
                                            Appellee

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10165CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
       On July 27, 2020, the State filed a motion for extension of time to file the State’s brief
until August 31, 2020 on the basis that the State was awaiting a supplemental clerk’s record. On
August 17, 2020, this court ordered the trial court clerk to file the supplemental clerk’s record by
August 31, 2020. In light of this court’s prior order, the State’s motion for extension is
GRANTED as follows: the State’s brief is due no later than September 30, 2020. Further
requests for extension of time to file the State’s brief will be disfavored.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of August, 2020.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court